Citation Nr: 1121792	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1989 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office Center (RO) in Lincoln, Nebraska, which declined to reopen the Veteran's claim for service connection for a low back condition.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  In an October 2004 decision, the Board denied the Veteran's claim for service connection for a low back condition, and the Veteran did not timely file an appeal of this decision.

2.  The evidence received since the October 2004 decision of the Board, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2004 Board decision that denied the Veteran's claim for entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information and any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

In the instant case, the Veteran filed a claim to reopen his claim of entitlement to service connection for a low back condition in October 2008.  Also in October 2008, prior to the initial rating decision on the Veteran's claim to reopen, the RO furnished a letter to the Veteran addressing all pertinent notice elements described above, including those required by Dingess and Kent.  Specifically, pursuant to the Court's holding in Kent, the October 2008 VCAA letter advised the Veteran that in order to reopen the claim for a low back disability, he had to submit new and material evidence pertaining to the reasons for the previous denial of the claim.  The letter specifically advised the Veteran that he had to submit evidence that his claimed low back disability was incurred in or caused by service.  The Board notes, however, that the October 2008 VCAA letter incorrectly stated that the Veteran's claim was last finally denied by an RO rating decision dated November 2001. Instead, the Veteran's claim was last finally denied by a Board decision dated October 2004.  

With this defect in mind, the Board notes that the United States Court of Appeals for the Federal Circuit once held that any error in VCAA notice should be presumed prejudicial, and that VA bore the burden of proving that such an error did not cause harm.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  The United States Supreme Court reversed that decision, holding that except for cases in which VA failed to inform the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error rests with the party raising the issue.  The Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without prejudice to the Veteran.  The Board finds that such error is not prejudicial to the Veteran because while the October 2008 VCAA letter identified the incorrect decision as the last final denial in the Veteran's case, it identified the correct information that the Veteran needed to supply in order to reopen his claim for service connection for a low back condition.  Specifically, the October 2008 VCAA letter correctly informed the Veteran that he needed to submit new and material evidence that his low back condition was incurred in or caused by service.  The Veteran has not been deprived of information needed to substantiate his claim and the purpose of VCAA notice has not been frustrated by the timing error here.  Also, the Board notes that the Veteran has been represented throughout his appeal by an accredited private attorney.  In the circumstances of this case, a remand would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  Neither the Veteran nor his representative has argued otherwise.

In addition to VA's duty to notify the Veteran, VA has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.     § 3.159 (2010).

VA's statutory duty to assist the veteran in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's VA treatment records have been obtained.  With respect to post-service clinical records, the record indicates that the RO requested that the Veteran identify such medical care providers.  The Veteran has not identified any private providers of medical care for his low back condition with respect to his claim to reopen.  The Board has determined that new and material evidence has not been received to reopen the claim of service connection for a low back condition.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  The Veteran also declined the opportunity to present evidence before a Veterans Law Judge.

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.
Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for a low back condition was last finally denied by an October 2004 decision of the Board.  The Board denied the Veteran's claim because the weight of the probative evidence did not demonstrate that the Veteran had a low back condition in service, nor was his condition related to his active duty military service.  The Veteran did not appeal the decision, and the decision of the Board is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

The evidence under consideration at the time of the Board decision consisted of:  the Veteran's service treatment records, VA treatment records, private medical records (including two handwritten statements that the Veteran's herniated disc may have been due to an initial injury in service), the results of VA examinations, and the Veteran's lay statements.  The Board found that the weight of the probative evidence was against a finding that the Veteran's low back condition was related to his active duty military service.  Specifically, the Board noted that the handwritten positive nexus statements lacked probative value because "medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals."  See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board must now determine if new and material evidence has been submitted since the time of the October 2004 final decision of the Board.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record after the October 2004 final denial by the Board includes only VA treatment records from the Denver and Sheridan VA Medical Centers from 2006 to 2008.

This Board finds that this evidence is new because it has not previously been submitted to VA decision makers.  While such evidence is new, the Board finds that it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The new evidence shows only that the Veteran has undergone treatment for problems relating to his low back.  The record reflects that the Veteran has L4-L5 herniation and foraminal compromise.  Further, the record indicates that VA clinicians have prescribed medications to treat the Veteran's low back pain.  The presence of a low back condition, however, is an established fact from the record that was noted in the October 2004 Board decision.  While the new medical treatment evidence from VA physicians shows the presence of a low back condition, it fails to demonstrate or suggest that a nexus exists between the Veteran's low back condition and his active duty military service.  Therefore the Veteran's newly submitted evidence is not material.

In light of the above, the Board finds that while the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claim is new, it is not material.  In this regard, none of the new evidence associated with the record since the October 2004 decision of the Board demonstrates that the Veteran's claimed low back condition was incurred in or aggravated by his military service.  The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a low back condition is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a cervical spine disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for a low back condition is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


